Citation Nr: 0935238	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Witness


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.  This issue was remanded by the Board in February 2009 
for further development.

The Board notes that a claim for entitlement to service 
connection for peripheral neuropathy of the right upper 
extremity and the left upper extremity was also remanded by 
the Board in February 2009.  A July 2009 rating decision 
granted service connection for peripheral neuropathy of the 
left and right upper extremities, assigning separate 10 
percent evaluations, effective March 17, 2009.  This decision 
was a complete grant of benefits with respect to this issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue of entitlement to service connection for 
bilateral hearing loss is the only issue currently on appeal 
before the Board. 

Additionally, the Board notes that the Veteran indicated in 
an August 2009 statement that he would like to file a claim 
for entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  It was also 
argued in the August 2009 Written Brief Presentation that the 
RO has yet to render a decision regarding a claim for 
entitlement to service connection for exasperation or 
acquired mental disorder, secondary to his service-connected 
disabilities.  As such, these issues are referred back to the 
RO for appropriate adjudication. 

Finally, the Board notes that the Veteran submitted a 
statement in February 2009 indicating that he would like aid 
of some sort for his wife, who is taking care of him.  
Although it is not entirely clear what benefit the Veteran is 
seeking, it appears he may be intending to file a claim for 
special monthly compensation based on the need for aid and 
attendance.  In any event, this matter is also referred to 
the RO for clarification and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by the most 
probative medical evidence of record to be etiologically 
related to a disease, injury, or event in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A March 2008 VCAA letter dated fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided VA audiological examinations in June 
2008 and March 2009, which addressed his claim for service 
connection for bilateral hearing loss.  Furthermore, a VA 
opinion was rendered with respect to this issue in June 2009 
as well.  The examiners reviewed the claims files, conducted 
the appropriate diagnostic tests and studies, and noted the 
Veteran's complaints and pertinent service history.  The 
Board finds these examination reports and opinions to be 
thorough and complete.  Therefore, the Board finds these 
examination reports and opinions are sufficient upon which to 
base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  The 
Board acknowledges that an ear, nose and throat (ENT) 
examination was not conducted during the course of this 
appeal.  However, the Board finds no prejudice in proceeding 
to the adjudication of this claim without such an 
examination, as will be discussed in further detail below. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he was thrown from a 
vehicle during basic training and smashed his head and ear.  
See hearing transcript, December 2008.  He reported that he 
was taken to the hospital at that time.  Id.  He also 
reported that he was subject to artillery noise exposure 
while in Vietnam.  Id.  

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of hearing 
loss during service.  However, a service treatment record 
from February 1968 reflects that the Veteran did suffer a 
laceration to his left ear by falling on a garbage can.  

The Board notes that a February 1968 enlistment audiological 
summary report of examination for organic hearing loss 
revealed pure tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
-10
-10
-10
X
-5
LEFT
 -5
 -5
-10
X
15
Speech recognition ability was not recorded.  

A December 1970 separation audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
-5
-5
-5
X
5
LEFT
 5
 0
 5
X
0
Speech recognition ability was not recorded.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran met 
the criteria for hearing loss as described under 38 C.F.R. § 
3.385 in either ear within 1 year of discharge from service.  
As such, service connection cannot be granted on a 
presumptive basis.

The Board notes that the Veteran underwent a VA audiological 
examination in June 2008, at which an audiological summary 
report of examination for organic hearing loss reflected pure 
tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
30
50
60
LEFT
25
20
30
40
45
Speech recognition ability was 96 percent for the right ear 
and 92 percent for the left ear.  As the auditory threshold 
reached a level of 26 or greater for 3 of the frequencies for 
both ears, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 have been met bilaterally.

The Board notes that the examiner reviewed the claims file 
and noted the Veteran's complaints of left ear hearing loss 
that was initially noted many years ago, difficulty hearing 
in normal conversation, and frequently saying "what".  The 
examiner also noted the Veteran's complaints of 3 years of 
unprotected military noise exposure from artillery fire, 155 
and 175 howitzers, small arms fire, incoming rockets, and 
mortars, and his reports of a left ear injury secondary to a 
fall while in the service.  Upon review of the claims file, 
audiological history, noise history, medical history, and 
examinations results, the examiner concluded that it is less 
likely as not that the Veteran's unprotected military noise 
exposure contributed to the onset of his hearing loss.  The 
examiner based this opinion on the fact that the Veteran's 
separation evaluation documented his hearing as normal for 
both ears.  As such, his hearing loss had to begin after he 
was discharged from service.  The examiner explained that, 
once an individual is removed from the noise source, the 
effects of that noise on one's hearing ceases.  Thus, the 
noise (in this case, military noise) cannot cause any further 
progression on the hearing.

The Board notes that the Veteran underwent a second VA 
examination in March 2009, at which an audiological summary 
report of examination for organic hearing loss reflected pure 
tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
30
40
55
LEFT
20
20
25
50
65
Speech recognition ability was 96 percent bilaterally.  As 
the auditory threshold reached a level of 40 or greater for 
at least one of the frequencies for both ears, the criteria 
for hearing loss as described under 38 C.F.R. § 3.385 were 
met bilaterally at this examination as well.  

The examiner reviewed the claims file and noted the Veteran's 
complaints of having to say "what" frequently and feeling 
embarrassed when he cannot hear.  She noted that the Veteran 
was exposed to military noise in both training and combat, 
including small arms fire and artillery, specifically 105 and 
155 Howitzers.  He was also exposed to noise from incoming 
fire, mortars, and rockets.  Hearing protection was not 
available.  Occupational noise has included work as a floor 
covering installer.  The Veteran has denied recreational 
noise.  The examiner noted that the Veteran incurred injury 
to the top of the left pinna, specifically in the triangular 
fossa region, during basic training when he was thrown from a 
truck as it lost control on some ice.  He reported that he 
fell on a 55 gallon drum and required stitches to close up 
the resulting laceration on his ear.  The examiner concluded 
by indicating that the Veteran's hearing loss is less likely 
as not caused by or a result of the February 1968 injury to 
his ear caused by his falling on the 55 gallon drum.  The 
examiner stated that, with respect to the Veteran's claim 
that the in-service injury to his left ear caused hearing 
loss, it would be expected that any resulting loss would be 
seen on subsequent hearing tests, which is not the case.  
Entrance examination showed clinically normal hearing; 
although, the left ear was noted to be poorer than the right.  
The Veteran's separation examination showed normal hearing in 
both ears.  Current sensorineural hearing loss is symmetrical 
in both ears, with no evidence of middle ear pathology or 
conductive hearing loss in either ear.  The examiner noted 
that one would expect to see clinical evidence, such as 
asymmetric sensorineual hearing loss or conductive hearing 
loss in the left ear, if the injury he sustained to his left 
ear went beyond a laceration.  However, no such clinical 
evidence was found on any available hearing tests from 1970 
to the present.  The examiner indicated that an ENT 
consultation for medical examination related to this specific 
claim is strongly recommended.  The examiner noted the 
Veteran's contention that he was not actually tested at 
separation, because he does not remember undergoing hearing 
testing, implying that he believes the documented test 
results were falsified.  He maintains that, if he were, in 
fact, tested, hearing loss would have been found.  The 
examiner noted that the only abnormality currently seen was 
an abnormal reflex pattern with ipsilateral acoustic reflexes 
within normal limits and contralateral acoustic reflexes 
elevated/absent.  This reflex pattern can be associated with 
an intra-axial site of lesion, such as a brainstem lesion 
along the auditory pathways.  However, the examiner noted 
that the presence or absence of such a lesion cannot be 
determined without further diagnostic testing.  The examiner 
noted that an ENT consultation is recommended. 

In June 2009, another VA medical opinion was rendered.  The 
examiner noted that she reviewed the Veteran's claims file, 
audiological history, noise history, medical history, and VA 
examination results.  She determined that it is less likely 
than not that the Veteran's unprotected military noise 
exposure or laceration to the outer ear contributed to the 
onset of his hearing loss.  The examiner indicated that she 
based this opinion on the fact that his separation evaluation 
documented his hearing as normal for both ears.  Therefore, 
his hearing loss had to begin after he was discharged from 
the service.  She noted that, once an individual is removed 
from the noise source, the effects of that noise on one's 
hearing ceases.  Thus, the noise (in this case, military 
noise) cannot cause any further progression on the hearing 
(according to IOM 2005 report).  Additionally, an outer ear 
laceration to pinna does not cause high frequency hearing 
loss.  Therefore, the examiner determined that the Veteran's 
ear laceration history did not cause his hearing loss.  The 
audiologist concluded that an ENT consultation is not needed 
for purposes of this opinion regarding hearing loss.   

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, in light of the medical opinions 
discussed above, the most probative medical evidence of 
record reflects that the Veteran's current hearing loss is 
not related to service, to include both acoustic trauma and 
the laceration injury sustained therein.  Thus, the Veteran's 
claim must fail.  See Hickson, supra. 

The Board acknowledges that the February 2009 remand 
indicated that the Veteran should be scheduled for an ENT 
examination.  As noted, the Veteran was subsequently 
scheduled for an audiological examination in March 2009, at 
which the audiologist noted that an ENT consultation was 
recommended.  However, another VA opinion was rendered in 
June 2009, in which the audiologist concluded that an ENT 
consultation is not needed for purposes of this opinion 
regarding hearing loss. 

With respect to the February 2009 directive in the remand, 
the Board has considered the Court's holding that a remand by 
the Board confers on the Veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, the Court has also held that substantial compliance, 
not absolute compliance, is required.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Although an ENT examination was not conducted in this case, 
the Court has held that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under § 3.159(a)(1) 
(2008); see Cox v. Nicholson 20 Vet. App. 563, 569 (2007).  
38 C.F.R. § 3.159(a)(1) further provides that "competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  In this case, 
opinions were rendered by audiologists whose reports appear 
to be thorough and consistent.  There is no evidence that 
these audiologists were not qualified to conduct examinations 
or render opinions regarding the etiology of hearing loss.  
As such, the Board finds that failure to provide an ENT 
examination is not a violation of Stegall, as the RO 
substantially complied with the Board's directives.

With respect to the actual recommendation in the March 2009 
VA examination report that an ENT consultation be conducted, 
it appears that the examiner recommended this consultation 
due to the fact that examination revealed an abnormal reflex 
pattern with ipsilateral acoustic reflexes within normal 
limits and contralateral acoustic reflexes elevated/absent, 
which can be associated with an intra-axial site of lesion, 
such as a brainstem lesion along the auditory pathways.  The 
examiner noted that the presence or absence of such a lesion 
could not be determined without further diagnostic testing.  
However, there is no evidence indicating that, if the type of 
lesion suggested in the March 2009 VA examination report 
existed, it would be related to the Veteran's active duty 
service.  In fact, the examiner at the March 2009 VA 
examination specifically indicated that one would expect to 
see clinical evidence, such as asymmetric sensorineual 
hearing loss or conductive hearing loss in the left ear, if 
the injury he sustained to his left ear in service went 
beyond a laceration, and no such clinical evidence was found 
on any available hearing tests from 1970 to the present.  
Thus, it does not appear that an ENT consultation is 
necessary to render a decision in this appeal.

In addition, the Board also notes the June 2009 VA report by 
another audiologist in which it was found that an ENT 
examination need not be conducted.  As discussed, that 
examiner noted that she reviewed the Veteran's claims file, 
audiological history, noise history, medical history, and VA 
examination results.  She determined that it is less likely 
than not that either the Veteran's unprotected military noise 
exposure or his laceration to the outer ear contributed to 
the onset of his hearing loss.  She reportedly based this 
opinion primarily on the fact that his separation evaluation 
documented his hearing as normal for both ears.  She 
explained that, once an individual is removed from the noise 
source, the effects of that noise on one's hearing ceases.  
Thus, the noise exposure in service cannot cause any further 
progression on the hearing.  The audiologist further noted 
that an outer ear laceration to pinna of the type sustained 
by the Veteran does not cause high frequency hearing loss, 
and thus, an ENT consultation was not needed for purposes of 
determining whether his hearing loss was related to service.   

Therefore, as there is no clinical evidence showing that, if 
the lesion suggested in the March 2009 VA examination report 
existed, it would be related to the Veteran's active duty 
service; as that same examiner also specifically found no 
evidence that the Veteran's in-service injury went beyond a 
laceration; and as the audiologist who rendered the June 2009 
opinion specifically indicated that an adequate opinion could 
be provided without an ENT examination, the Board finds that 
there is no error in adjudicating the Veteran's claim based 
on the current evidence of record, despite the March 2009 
recommendation. 

The Board also acknowledges the argument set forth in the 
August 2009 Written Brief Presentation that an examiner 
mistook the howitzers to which the Veteran was exposed.  The 
Veteran testified that he was exposed to 175mm and 155mm 
pieces, not a 105mm piece.  While the March 2009 VA 
examination report does reflect that the Veteran was exposed 
to 105 and 155 howitzers, there is no indication that this 
mistake affected the opinion rendered.  It appears that the 
examiner based her opinion mainly on the fact that the 
Veteran's separation examination report showed normal hearing 
in both ears and the fact that one would expect to see 
clinical evidence, such as asymmetric sensorineual hearing 
loss or conductive hearing loss in the left ear, if the 
injury he sustained to his left ear went beyond a laceration.  
The examiner acknowledged that the Veteran reported in-
service noise exposure and gave no indication that her 
opinion turned on the type of howitzer to which the Veteran 
was exposed.  As such, the Board finds this error to be 
harmless. 

The Board also recognizes that the claims file contains a 
March 2008 VA treatment record, in which it was noted that 
the Veteran complains of hearing loss from his left ear and 
ringing in both of his ears which is service related.  The 
Board is unsure as to whether this statement was intended to 
indicate that the Veteran's left ear hearing loss and 
tinnitus are both service related or whether only the 
Veteran's tinnitus is service related.  Regardless, to the 
extent that this statement may indicate that the Veteran's 
left ear hearing loss could be related to service, the Board 
notes that it would appear that this examiner is merely 
reciting the Veteran's self-reported lay history.  The mere 
recitation of a Veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Thus, the Board finds this statement does not constitute 
competent medical evidence relating the Veteran's hearing 
loss to service. 

As to the Veteran's own self-report of hearing difficulties 
since service, the Board recognizes that the Veteran is 
competent to report that he experiences symptoms of hearing 
difficulty, and, to this extent, his assertions are entitled 
to some probative weight.  However, it must also be 
considered that the Veteran is recalling a reported onset of 
symptomatology decades ago.  Furthermore, the Court has held 
that, even where a veteran asserts continuity of 
symptomatology since service, medical evidence is ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  In this case, multiple health care 
specialists considered the Veteran's lay reports, but also 
considered the normal audiometric findings at separation 
service, and the nature of his in-service laceration, and 
concluded that it was less likely than not that his current 
hearing loss disability was incurred in service.  The Board 
finds that these opinions are the most probative evidence of 
record as to a relationship between his current disability 
and service, and that they ultimately outweigh the Veteran's 
lay assertions of continuity of symptomatology.  

Similarly, while the Board is sympathetic to the Veteran's 
report that he does not recall undergoing hearing tests at 
separation, the service treatment records clearly reflect 
that such testing occurred, and the Board does not find any 
basis for concluding that the test results obtained at 
separation were either fraudulently recorded, or inaccurate.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


